Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 21-29, 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (2017/0329848) in view of OEL et al. (2013/0124550).
As to claim 21, Goodman teaches a system comprising a processor ([0018-0020]); and a memory coupled to the processor and storing instructions that when executed by the processor perform operations ([0018-0020]) comprising: receiving a natural language system prompt generated by a digital assistant ([100, 106]; Fig. 4 step 404); generating a predicted response that comprises a prediction of how an individual will respond to the system prompt ([18-20, 36, 38, 107], Fig. 4 step 406), the predicted response being generated based, at least in part, on at least one of: a first contextual information associated with the system prompt; a previously-generated system prompt ([0038, 0071]); a second contextual information describing a circumstance in which the previously-generated system prompt was issued ([0036]); and a previously-encountered response to the previously-generated system prompt ([0071]); selecting a dialogue action from a plurality of dialogue actions ([0033] – the server receives the verbal input and information corresponding to the verbal input and processes the received input or corresponding information to determine an appropriate response; [0036-0037, 0040] – the content and information selected or omission from the response based on one or more criteria); and causing the selected dialog action to be performed (abstract, [0019-0020] – outputting the response through the audio output device). Goodman does not explicitly discuss selecting a dialogue action based on a confidence level associated with the predicted response.
OEL teaches three different kinds of system responses generated based on the result of a confidence analysis which assesses the correspondence between the user input and database entry is categorized in the results table in that two criteria are tested for exceeding or falling below two threshold values ([0025, 0046-0050]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of OEL into the teachings of Goodman for the purpose of implementing different kind of system responses in order to rapidly converge to the desired result avoiding unnecessary further exchange of information between the user and the system.
As to claims 22 and 29, Goodman teaches the system of claim 21 further comprising instructions for generating a predicted response that comprises a prediction of how an individual will respond to the system prompt ([18-20, 36, 38, 107], Fig. 4 step 406); OEL teaches selecting the dialogue action when the confidence level associated with the predicted response is above a threshold value ([0045-0046, 0053]).
As to claim 23, Goodman and OEL do not explicitly discuss the system of claim 21, wherein the selected dialogue action expedites an interaction between the individual and the digital assistant by automatically providing the predicted response as a proxy response to the system prompt. However, Goodman teaches the user requests the voice assistant to provide an audio briefing, the voice assistant module detects hotwords or audio briefing that is output, e.g., spoken out loud through the audio output device ([0033, 0035]) which wakes up the voice assistant and prepares the voice assistant to receive a second request or command; if the user has an urgent appointment then the order in which the content within the audio briefing are voiced out  rearranged so that the appointments are voiced out earlier within the audio briefing [0037]. It would have been obvious that the selected content/dialog action expedites are voiced out earlier within the system response in order to let the user know that the user has an urgent appointment less than an hour away.
As to claim 24, Goodman teaches a second contextual information describing a circumstance in which the previously-generated system prompt was issued ([0036, 0038]).
As to claims 25, 32 and 38, Goodman teaches the system of claim 21 and the method of claims 28 and 35, wherein the second contextual information includes a time that caused generation of the previously-generated system prompt ([0036, 0038]).
As to claims 26, 33 and 39, Goodman teaches the system of claim 21 and the method of claims 28 and 35, wherein the second contextual information includes a location that caused generation of the previously-generated system prompt ([0036, 0038]).
As to claims 27, 34 and 37, OEL teaches the system of claim 21 and the method of claims 28 and 36, further comprising instructions for providing a confirmation prompt to the individual (abstract – a first kind of system response comprises a system output which requires a second user input; [0042] – on the system side user input is awaited in a form of a confirmation of selected database entry or in a form of a correction input); Goodman teaches providing the predicted response as a proxy response to the system prompt [0036-0038]. It would have been obvious to incorporate the confirmation prompt based on providing the predicted response as a proxy response to the system prompt for the purpose of making sure that the user receives the urgent or expedites dialogue.
Claim 28 is rejected for the same reasons discussed above with respect to claim 21. Furthermore, Goodman teaches the selected dialog action comprising one of: providing the predicted response as a proxy response to the system prompt ([0036-0037] - if the user has an urgent appointment then the order in which the content within the audio briefing are voiced out  rearranged so that the appointments are voiced out earlier within the audio briefing); OEL teaches instructing the digital assistant to provide the system prompt to the individual (abstract – a first kind of system response comprises a system output which requires a second user input; [0042] – on the system side user input is awaited in a form of a confirmation of selected database entry); and providing a confirmation prompt to the individual, the confirmation prompt being based at least in part on the predicted response.
As to claims 31 and 40, Goodman teaches the method of claim 28 and the method of claim 35, wherein the contextual information includes a previously-generated system prompt ([0038, 0071]).
Claim 35 is rejected for the same reasons discussed above with respect to claim 21.
As to claim 36, Goodman teaches the selected dialog action comprising one of: providing the predicted response as a proxy response to the system prompt ([0036-0038] - if the user has an urgent appointment then the order in which the content within the audio briefing are voiced out  rearranged so that the appointments are voiced out earlier within the audio briefing); instructing the digital assistant to provide the system prompt to the individual; and providing a confirmation prompt to the individual, the confirmation prompt being based at least in part on the predicted response.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,878,805. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant patent application are broader in scope than the claims of the patent.

U.S. Patent Application 17/103,098
U.S. Patent 10,878,805
21. A system, comprising:
   a processor; and
   a memory coupled to the processor and storing instructions that, when executed by the processor, perform operations comprising:
1. A system, comprising:
   a processor; and
   a memory coupled to the processor and storing instructions that, when executed by the processor, perform operations comprising:
receiving a natural language system prompt generated by a digital assistant;
receiving a natural language system prompt generated by a digital assistant, the digital assistant generating the system prompt in response to an input command received via a computer device, both the system prompt and the input command being expressed in a natural language;
generating a predicted response that comprises a prediction of how an individual will respond to the system prompt, the predicted response being generated based, at least in part, on at least one of:
generating a predicted response based on content of the natural language and contextual features pertaining to a circumstance in which the system prompt was issued, the predicted response corresponding to a prediction of how an individual will respond to the system prompt, wherein the predicted response is generated based on a plurality of record entries in a data store, each record entry containing:
   a first contextual information associated with the system prompt;
   a previously-generated system prompt;
   a second contextual information describing a circumstance in which the previously-generated system prompt was issued; and
   a previously-encountered response to the previously-generated system prompt;
   a previous-generated system prompt;
   a set of contextual features pertaining to a circumstance in which the previously-generated system prompt was issued; and
   a previously-encountered response to the previously-generated system prompt; and
selecting a dialogue action from a plurality of dialogue actions based, at least in part, on a confidence level associated with the predicted response; and
causing the selected dialog action to be performed.
selecting a dialogue action from a plurality of dialogue actions based on:
   a confidence value associated with the predicted response, the confidence value describing a degree of confidence associated with the predicted response; and
   a first dialogue action in which the predicted response is provided to the digital assistant as a proxy user response to the system prompt without outputting the predicted response or the system prompt to the computing device, the first dialogue action expediting an interaction between the individual and the digital assistant by not requiring the individual to provide a response to the system prompt.






The examiner notes that claims 22, 27, 28, 34, 35, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 12, 17, 19, 20 of U.S. Patent No. 10,878,805, respectively.
Allowable Subject Matter
5.	Claim 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot in view of the new ground(s) of rejections.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652